DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/180519 filed on 19 February 2021.  
Claims 1-20 are pending.  Claims 1, 6, and 16 are independent claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged, which is for Provisional Application No. 63/127,847 filed on 12/18/2020. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/21/2022, 0/25/2022, and 11/10/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCALISTER et al. (U.S. PGPUB No. 2016/0085643 A1, hereinafter “MCALISTER”) in view of Barrs et al. (U.S. PGPUB No. 2007/0016628 A1, hereinafter “Barrs”).

Regarding claim 1, MCALISTER teaches a method in a first page server of a distributed database system, the distributed database system further including a compute node, the first page server configured to store pages of data of a database (MCALISTER ¶0078, a database engine head node (i.e., computer node) and a storage system server node (i.e., a first page server)), the pages including data objects for which multiple versions of such objects are maintained (MCALISTER ¶0083, i.e., different versions of a data page) 
receiving a query and transaction context corresponding to the query from the compute node (MCALISTER Fig. 5, step 560, i.e., a read request directed to the data page is received);
determining which data objects stored on the first page server satisfy the query (MCALISTER Fig. 5, step 570);
determining for each such determined data object, said determining based on the transaction context, which version of the respective determined data object should be included in a first query sub-result thereby filtering out versions that should not be included (MCALISTER ¶0084, i.e., the current version of the particular data page);
including a copy of each determined version in the first query sub-result (MCALISTER ¶0085); and
returning the first query sub-result to the compute node (MCALISTER Fig. 5, step 580, i.e., returns data page in current state to the database engine head node).
MCALISTER fails to explicitly teach wherein each version corresponds to a version transaction that is associated with a version transaction identifier and a version commit timestamp. However, in the same field of endeavor, Barrs teaches each version corresponds to a version transaction that is associated with a version transaction identifier and a version commit timestamp (Barrs Fig. 6, i.e., pointers to versions of same object associated with different time stamps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MCALISTER by incorporating the teachings of Barrs. The motivation would be to provide an improved method, apparatus, and computer instructions for data versioning and recovery management. Such improvement would allow user to easily undo unwanted changes to modified data (Barrs ¶0006).

As to claim 4, MCALISTER as modified by Barrs also teaches the method of claim 1 further comprising: 
receiving the first query sub-result at the compute node (MCALISTER Fig. 9, step 950, i.e., receiving the data page returned from a determined node for the read request); and 
the compute node providing a query result based on the first query sub-result and without further filtering of the first query sub-result (MCALISTER Fig. 9, step 960, provide a query result based on received data page in its current state).

As to claim 5, MCALISTER as modified by Barrs also teaches the method of claim 1 wherein the distributed database system further includes a second page server (MCALISTER ¶0059, i.e., various storage nodes are used), the method further comprising: 
receiving the query and transaction context at the second page server, the second page server configured to execute the query to generate a second query sub-result (MCALISTER ¶0059, i.e., note that the determined storage nodes (e.g., first and second page servers, etc.) are used to request data pages for processing the query); 
receiving the second query sub-result at the compute node (MCALISTER ¶0059, i.e., the request data pages is returned to the database engine head node); and 
the compute node thereafter providing a query result based on a combination of the first and second query sub-results (MCALISTER ¶0059, i.e., query result based on combined data from storage nodes is returned to database client).

Allowable Subject Matter
Claims 6-20 are allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the features of the claim limitations recited in independent claim 6 including
collect first query table schemas for each table referenced by the first query; for each first query table schema collected, modify an identifier of the respective schema to be globally unique thereby generating first modified query table schemas; generate a transaction context corresponding to the first query; and push down the first modified query table schemas, the transaction context and the first query to the first page server; or in claim 16 including generate a set of modified table schemas by, for each table of the identified set of tables, generating a modified table schema based on a table schema of the set of table schemas that corresponds to the respective table; transmit a request to the first page server, the request comprising a pushed-down query and the set of modified table schemas; and the claim limitations recited in dependent claims 2-3, 7-15, and 17-20 in combination with the other limitations recited in the context of their respective base claim(s) are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157